 
 
I 
111th CONGRESS 1st Session 
H. R. 1267 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2009 
Ms. Bean (for herself and Mr. Kirk) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the transfer of certain property and personnel of the Department of Defense to the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Captain James A. Lovell Federal Health Care Center Act of 2009. 
2.Transfer of property 
(a)TransferUpon conclusion of a resource-sharing agreement between the Department of Defense and Department of Veterans Affairs providing for the departments’ joint use of a facility and supporting facilities, to be known as the Captain James A. Lovell Federal Health Care Center, and for joint use of related medical personal property and equipment, the Secretary of Defense may transfer, without reimbursement, to the Department of Veterans Affairs the new Navy ambulatory care center, parking structure, supporting facilities, and related medical personal property and equipment. 
(b)Reversion
(1)If any of the real and related personal property transferred pursuant to subsection (a) of this section is subsequently used for purposes other than those described in subsection (a) or otherwise determined by the Secretary of Veterans Affairs to be excess to the needs of the Department of Veterans Affairs, the Secretary shall offer to transfer such property, without reimbursement, to the Secretary of Defense. Any such transfer must be completed within one year of acceptance of such an offer. 
(2)
(A)During the 5-year period beginning on the date of the transfer of the real and related personal property described in subsection (a) of this section, in the event the Secretary of Veterans Affairs and the Secretary of Defense jointly determine that the integration of the two facilities should not continue, the real and related personal property described in subsection (a) of this section shall be transferred, without reimbursement, to the Secretary of Defense. Such transfer shall occur within 180 days after such determination by the Secretaries. 
(B)After the end of the 5-year period described in subparagraph (A) of this paragraph, in the event that either the Secretary of Veterans Affairs or the Secretary of Defense determines that the integration of the two facilities should not continue, the Secretary of Veterans Affairs shall transfer, without reimbursement, to the Secretary of Defense the real and related personal property described in subsection (a) of this section. Such transfer shall occur within 180 days after such determination by either Secretary. 
3.Transfer of civilian personnel of the Department of Defense 
(a)Authorization for transfer of functionThe Secretary of Defense may transfer to the Department of Veterans Affairs, and the Secretary of Veterans Affairs may accept the transfer of functions from the Department of Defense to the Department of Veterans Affairs necessary for the effective operation of the Captain James A. Lovell Federal Health Care Center. Any transfer of function under this section is a transfer of function within the meaning of section 3503 of title 5, United States Code. 
(b)Terms of agreementAny transfer of function as authorized by subsection (a) shall be effectuated in an agreement between the Secretary of Defense and the Secretary of Veterans Affairs. Any such agreement may, consistent with section 3503 of title 5, United States Code, make provision for— 
(1)the transfer of civilian employee positions of the Department of Defense identified in the agreement to the Department of Veterans Affairs and of the incumbent civilian employees in such positions; 
(2)transition of transferred employees to pay, benefits, and personnel systems of the Department of Veterans Affairs; 
(3)establishment of integrated seniority lists and other personnel management provisions that recognize an employee’s experience and training so as to provide comparable recognition of employees previously with the Department of Veterans Affairs and employees newly transferred to such Department; and 
(4)such other matters relating to civilian personnel management as the Secretaries determine necessary. 
(c)Preservation of authorityNotwithstanding subsections (a) and (b), nothing in this section shall be construed as limiting the authority of the Secretary of Defense to establish Department of Defense civilian employee positions and utilize all civilian personnel authorities otherwise available to the Secretary if the Secretary determines that such actions are necessary and appropriate to meet mission requirements of the Department of Defense. 
4.Extension and expansion of joint incentive fund 
(a)Extension of authority for the joint incentives programSection 8111(d)(3) of title 38, United States Code, is amended by striking 2010 and inserting 2020. 
(b)Funding of maintenance and minor construction from the joint incentive fundSection 8111(d)(2) of title 38, United States Code, is amended to read as follows: 
 
(2)To facilitate the incentive program, there is established in the Treasury a fund to be known as the DOD–VA Health Care Sharing Incentive Fund. Each Secretary shall annually contribute to the fund a minimum of $15,000,000 from the funds appropriated to that Secretary’s Department. Such funds shall remain available until expended and shall be available for any purpose authorized by this section, to include real property maintenance and minor construction projects that are not required to be specifically authorized by law under section 2805 of title 10 and section 8104 of title 38, United States Code. . 
5.Health care eligibility for services at the Captain James A. Lovell Federal Health Care Center 
(a)In generalFor purposes of eligibility for health care under chapter 55 of title 10, United States Code, the Captain James A. Lovell Federal Health Care Center authorized by this Act may be deemed to be a facility of the uniformed services to the extent provided in an agreement between the Secretary of Defense and the Secretary of Veterans Affairs. 
(b)Terms of agreementSubsection (a) may be implemented through an agreement between the Secretary of Veterans Affairs and the Secretary of Defense. Such agreement may— 
(1)establish an integrated priority list for access to available care, integrating the respective priority lists of the two Secretaries, taking into account categories of beneficiaries, enrollment program status, and such other factors as the Secretaries determine appropriate; 
(2)incorporate any resource-related limitations established by the Secretary of Defense for purposes of administering space-available eligibility for care in facilities of the uniformed services under chapter 55 of title 10, United States Code; 
(3)allocate financial responsibility for individuals who are eligible for care under both title 38 and chapter 55 of title 10, United States Code; and 
(4)waive any provision of section 8111(e) of title 38, United States Code, as specified by the two Secretaries. 
 
